         Case: 20-35504, 06/10/2020, ID: 11717168, DktEntry: 7, Page 1 of 2




                    UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                        JUN 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
TROUT UNLIMITED,                                No.    20-35504

                Plaintiff-Appellant,            D.C. Nos.    3:19-cv-00265-SLG
                                                             3:19-cv-00267-SLG
and                                                          3:19-cv-00268-SLG
                                                District of Alaska,
BRISTOL BAY ECONOMIC                            Anchorage
DEVELOPMENT CORPORATION; et al.,
                                                ORDER
                Plaintiffs,

 v.

CHRIS HLADICK, in his official capacity
as Regional Administrator of the U.S.
Environmental Protection Agency, Region
10; et al.,

                Defendants-Appellees,

STATE OF ALASKA,

      Intervenor-Defendant-
      Appellee.

Before: GRABER and WARDLAW, Circuit Judges.

      The motion to expedite (Docket Entry No. 4) is granted in part.

      The opening brief is due June 24, 2020. The answering briefs are due July

22, 2020. The optional reply brief is due within 7 days after service of the

answering briefs.



AC/MOATT
        Case 3:19-cv-00265-SLG Document 80 Filed 06/10/20 Page 1 of 2
        Case: 20-35504, 06/10/2020, ID: 11717168, DktEntry: 7, Page 2 of 2




      The Clerk shall place this case on the calendar for August 2020. See 9th Cir.

Gen. Order 3.3(g).




AC/MOATT                                2
        Case 3:19-cv-00265-SLG Document 80 Filed 06/10/20 Page 2 of 2
